Title: From George Washington to Brigadier General Anthony Wayne, 2 March 1778
From: Washington, George
To: Wayne, Anthony



Dear Sir
Head Quarters Valley Forge 2d March 1778

Yours of the 26th from Mount Holly came to hand last evening. I am pleased to hear that you had so good intelligence of the designs and motions of the Enemy that you were enabled to withdraw your detatchment from Haddonfeild before they invested it.
Considering the disproportion of your strength to that of the Enemy all that can be expected of you is to wait upon and circumscribe them as much as possible. You will not fail to make use of your utmost exertions to destroy all the Forage within their reach, because I imagine they are more in want of that than any thing else.
I have wrote to Genl Pulaski to give you all the Assistance that you can with the small Body of Cavalry that he has at Trenton.
I can give you no other directions than to throw as many obstacles as you can in the way of the Enemy to prevent them from executing their plan to any great extent, and I know of no way more effectual than driving off all the Cattle and Horses that you possibly can and destroying the Forage that you think they would carry off. I am Dear Sir Yr most obt Servt

Go: Washington

